Title: Chapman Johnson to Thomas Jefferson, 17 June 1819
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Staunton 17. June 1819.
          
          I have received your letters of the 9th and 11h of this month, addressed to Mr Peyton and myself, with the exhibits depositions and notes therein referred to—
          The cause having been set for hearing during the term before the commencement of the court, I think it is probable, that it will be taken up and argued at least, during the present term—This will pretty certainly be the case, unless the defendants, waiting farther evidence, Should move for a continuance. The chancellor will probably perceive the necessity of an early decision, and therefore not lay over the cause, after argument, for consideration, until the next term, as is usual with him in important and difficult cases—If he should, however, the argument closes the door for evidence—and you will be saved the trouble of future notices—
          If the cause is not tried, I do not think that the chancl chancellor would be inclined to require of the defendants any security, pendente lite—I cant well see, upon what authority a corporate body could be required to give security, thereby subjecting themselves personally, or subjecting others personally, while they were bound only in their corporate character—But I will reflect, and consult mr Peyton on this subject. and we will do what we find necessary and practicable.
          When the court is over, we will inform You what has been done.
          
            with very great respect your very obt St
            C Johnson
          
        